     Case 1:18-cv-01436-MN Document 77 Filed 10/22/19 Page 1 of 55 PageID #: 4281
                                                                              1


01:12:40                 IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF DELAWARE


              QUEST DIAGNOSTICS INVESTMENTS, LLC,)
                                                 )
                                Plaintiff,       )
                                                 ) C.A. No. 18-1436(MN)
              v.                                 )
                                                 )
              LABORATORY CORPORATION OF AMERICA )
              HOLDINGS, et al.,                  )
                                                 )
                                Defendants.      )


                                  Wednesday, September 18, 2019
                                  2:00 p.m.
                                  Motion Hearing


                                  844 King Street
                                  Wilmington, Delaware


              BEFORE:   THE HONORABLE MARYELLEN NOREIKA
                        United States District Court Judge




              APPEARANCES:


                             MORRIS JAMES, LLP
                             BY: KENNETH LAURENCE DORSNEY, ESQ.

                             -and-

                            FENWICK & WEST, LLP
                            BY: ADAM GAHTAN, ESQ.
                            BY: KEVIN X. McGANN, ESQ.
                            BY: ERIC M. MAJCHRZAK, ESQ.


                                        Counsel for the Plaintiff
     Case 1:18-cv-01436-MN Document 77 Filed 10/22/19 Page 2 of 55 PageID #: 4282
                                                                              2


         1
              APPEARANCES CONTINUED:
         2

         3

         4                  WILSON SONSINI GOODRICH & ROSATI, P.C.
                            BY: IAN ROBERT LISTON, ESQ.
         5                  BY: OLIVIA M. KIM, ESQ.
                            BY: ERIK J. CARLSON, ESQ.
         6
                                         Counsel for the Defendants
         7

         8

         9

        10                                    - oOo -

        11                             P R O C E E D I N G S

        12                  (REPORTER'S NOTE:     The following hearing was

        13    held in open court, beginning at 1:58 p.m.)

01:48:05 14


01:48:05 15                 THE COURT:    Good afternoon.     Please be seated.

01:57:56 16   Let's start with some introductions.

01:58:01 17                 MR. LISTON:    Good afternoon, Your Honor.       Ian

01:58:03 18   Liston of Wilson Sonsini Goodrich & Rosati for the

01:58:07 19   defendant, LabCorp, Esterix and Endocrine Sciences.           With me

01:58:09 20   are my colleagues from the LA office, Olivia Kim and Erik

01:58:14 21   Carlson.

01:58:15 22                 MS. KIM:    Good afternoon.

01:58:16 23                 THE COURT:    Good afternoon.     And welcome.

01:58:18 24                 Mr. Dorsney.

01:58:19 25                 MR. DORSNEY:    Good afternoon, Your Honor, on
     Case 1:18-cv-01436-MN Document 77 Filed 10/22/19 Page 3 of 55 PageID #: 4283
                                                                              3


01:58:20   1   behalf of plaintiff Quest, Ken Dorsney from Morris, James.

01:58:25   2   With me at counsel table I have Adam Gahtan, Kevin McGann

01:58:29   3   and Eric Majchrzak from Fenwick & West.

01:58:32   4                 THE COURT:   Good afternoon to all of you.       So

01:58:33   5   we're here today on the defendants' motion for judgment on

01:58:39   6   the pleadings in the patents, the eligibility issues.          I

01:58:46   7   have read all of the papers submitted and I think before we

01:58:56   8   jump into the arguments, I wanted to hear from the

01:59:03   9   defendants on the assignor estoppel issue because I think it

01:59:07 10    was one of the cases that you cited that suggested to me

01:59:12 11    that assignor estoppel is a subject that can apply to the

01:59:18 12    issues here and if it is, I don't have a record sufficient

01:59:21 13    for me to make a determination on that one way or the other.

01:59:25 14    So I don't see how I can address those patents.         So tell me

01:59:31 15    what your best case is or your best argument that the

01:59:35 16    assignor estoppel does not apply.

01:59:38 17                  MS. KIM:   Yes, Your Honor.     Thank you.    Olivia

01:59:40 18    Kim for LabCorp.    We have the slide deck that we provided to

01:59:45 19    Your Honor.   If we could start at slide number 10.

01:59:49 20                  THE COURT:   This is yours?

01:59:51 21                  MS. KIM:   The blue one, Your Honor.

01:59:53 22                  THE COURT:   Okay.

01:59:54 23                  MS. KIM:   Sorry about that, Your Honor.       So

02:00:21 24    section 101, Your Honor, first of all, whether the assignor

02:00:27 25    estoppel should apply to section 101, we could not find any
     Case 1:18-cv-01436-MN Document 77 Filed 10/22/19 Page 4 of 55 PageID #: 4284
                                                                              4


02:00:30   1   District Court cases and the Federal Circuit has not

02:00:33   2   actually looked at the specific issue.        However, looking at

02:00:36   3   the Supreme Court case in Bilski and the Federal Circuit

02:00:41   4   cases after that I think are very informative.         Section 101

02:00:47   5   is a threshold question as to whether the subject matter is

02:00:54   6   even patentable, whether there is even an invention that's

02:00:58   7   patentable.

02:00:59   8                 Now that is different from other questions of

02:01:02   9   patentability, the substance of conditions of patentability

02:01:06 10    which goes to novelty, obviousness and written description,

02:01:10 11    namely 102, 103 and 112.

02:01:14 12                  And, Your Honor, we submit that because section

02:01:18 13    101 is a threshold question that assignor estoppel should

02:01:26 14    not apply, if you go to slide level, let's start with how

02:01:30 15    the assignor estoppel started.      In 1988 the Federal Circuit

02:01:36 16    first applied the assignor estoppel in Diamond Scientific to

02:01:41 17    sections 102, 103 and 112.

02:01:44 18                  THE COURT:   But it was in the Diamond case that

02:01:47 19    I think it's on the page before this one where the court

02:01:50 20    said that the estoppel historically was applied to

02:01:56 21    invalidity challenges based on novelty, utility, patentable

02:02:00 22    invention, which is what you just said, anticipatory matter

02:02:04 23    and the state of the art.     So what about that?

02:02:07 24                  MS. KIM:   Right, Your Honor.     So when they're

02:02:09 25    quoting that, they're citing to an old First Circuit case,
     Case 1:18-cv-01436-MN Document 77 Filed 10/22/19 Page 5 of 55 PageID #: 4285
                                                                              5


02:02:15   1   Babcock v. Clarkson, that was a First Circuit case in 1894.

02:02:19   2   So Diamond Scientific was quoting directly from that First

02:02:24   3   Circuit case where the term "patentable invention" was used.

02:02:27   4   But if you look at the patent cases at that time in the late

02:02:31   5   1800's, the patentable invention term was used to refer to

02:02:35   6   what we now call obviousness, which was codified later in

02:02:39   7   section 103.

02:02:41   8                  And we cited some cases in one of our letter

02:02:45   9   briefs that was submitted to Your Honor, if you look at the

02:02:49 10    Supreme Court decision in 1877 called Smith v. Godia, that's

02:02:57 11    94 U.S. 486, when he's talking about the term patentable

02:03:00 12    invention, it's looking at the question of obviousness.

02:03:04 13                   THE COURT:   Right.   So when are you suggesting

02:03:07 14    that that term changed, when?

02:03:11 15                   MS. KIM:   Your Honor, I don't think the term

02:03:13 16    changed meanings.    The patent when the Supreme Court early

02:03:18 17    on was talking about patentable invention, it was looking at

02:03:21 18    the substantive conditions of patentability which goes to

02:03:25 19    102, 103 and 112.

02:03:28 20                   THE COURT:   But I'm looking at a Federal Circuit

02:03:30 21    case that says patentable invention and there is a footnote

02:03:33 22    there that says oops, that meant something very different,

02:03:37 23    that meant obviousness, we're not using it to mean 101.          I'm

02:03:42 24    just looking at the word, if you are telling me that

02:03:45 25    patentable invention meant something different, when it did
     Case 1:18-cv-01436-MN Document 77 Filed 10/22/19 Page 6 of 55 PageID #: 4286
                                                                              6


02:03:48   1   it change, because when you were talking about 101, you said

02:03:51   2   it was looking at whether something was a patentable

02:03:54   3   invention.

02:03:54   4                MS. KIM:   Whether it's a legible patent -- when

02:03:57   5   you look at the Diamond Scientific case, it's clear that

02:04:01   6   what they were relying on there was looking at the written

02:04:04   7   description, whether it lacked novelty or obviousness.          If

02:04:09   8   you could go to slide 12, and I think we looked at the

02:04:11   9   recent decisions by the Supreme Court and the Federal

02:04:15 10    Circuit, I think it's very informative.

02:04:17 11                 In Bilski in 2010, the Supreme Court made very

02:04:22 12    clear that section 101 is a threshold test.        And it

02:04:28 13    distinguished that threshold test from other conditions and

02:04:33 14    requirements of the patent, namely the novelty under section

02:04:37 15    102, obviousness under section 103, and written description

02:04:42 16    under 112.

02:04:43 17                 After that Bilski decision, the Federal Circuit

02:04:46 18    emphasized that distinction in, for example, Classen.          In

02:04:52 19    Classen, the Federal Circuit stated that in Bilski, it

02:04:56 20    encouraged preservation of the legal and practical

02:05:01 21    distinctions between the threshold inquiry of patent

02:05:04 22    eligibility and the substantive conditions of patentability.

02:05:11 23                 And further on, next slide, in slide 13, in

02:05:13 24    Ultramercial, the Federal Circuit even compared the

02:05:18 25    threshold question of section 101 to jurisdictional inquiry.
     Case 1:18-cv-01436-MN Document 77 Filed 10/22/19 Page 7 of 55 PageID #: 4287
                                                                              7


02:05:23   1   The Federal Circuit stated that you need to first assess

02:05:27   2   whether claim subject matter is even eligible for patent

02:05:33   3   detection before addressing questions of invalidity or

02:05:37   4   infringement.

02:05:38   5                And this makes very good sense if you're looking

02:05:42   6   at whether this subject matter in the patents is even

02:05:46   7   eligible for patents.

02:05:47   8                THE COURT:    Right.   But why doesn't the sort of

02:05:52   9   the reason for assignor estoppel apply equally to what

02:05:56 10    you're saying as it would be to whether it's anticipated or

02:05:59 11    obvious?   If you have something and you take it to the

02:06:03 12    Patent Office and you say I think this is a patentable

02:06:06 13    invention and I should get a patent on it, how can you now

02:06:09 14    later go back and say, that wasn't really eligible for a

02:06:14 15    patent?

02:06:14 16                 MS. KIM:    That's a great question, Your Honor.

02:06:16 17    I think you can look back at old Supreme Court case, I think

02:06:20 18    this is what we cited in our brief, the Scott paper, where

02:06:23 19    the Supreme Court held that assignor estoppel cannot apply

02:06:27 20    to expired patents.     That makes sense because you no longer

02:06:31 21    have a patent, so obviously a double negative cannot apply.

02:06:35 22    And I think a question of section 101 is very similar to

02:06:39 23    that.   You're looking at whether you can even patent

02:06:42 24    something here, and if that question, you cannot even patent

02:06:46 25    something here, there is no patent rights.
     Case 1:18-cv-01436-MN Document 77 Filed 10/22/19 Page 8 of 55 PageID #: 4288
                                                                              8


02:06:49   1                Now, that is very different from other questions

02:06:52   2   of patentability.    If we look at slide 10 again, looking at

02:06:59   3   the other subset of conditions of patentability, you already

02:07:04   4   have a patent.   You have an -- you have something that you

02:07:09   5   could patent and you have an invention.        What you're looking

02:07:11   6   at now is okay, was there prior art out there, is it

02:07:16   7   anticipated, is it obvious, or was there a technical issue

02:07:20   8   such as, you know, writing a patent wrong or there are some

02:07:24   9   technical issues with regards to written description.          This

02:07:27 10    is a very different scenario that we're looking at.

02:07:30 11                 So we think, Your Honor, that the threshold

02:07:33 12    question whether if something could be even patented, the

02:07:38 13    assignor estoppel should not apply there.

02:07:49 14                 THE COURT:    Is that it?

02:07:50 15                 MS. KIM:   That's it, Your Honor.

02:07:52 16                 THE COURT:    Here is what I am going to do.       I

02:07:53 17    understand -- you can go back to your seat.

02:07:55 18                 MS. KIM:   Okay.

02:07:56 19                 THE COURT:    I understand the decision to argue

02:08:00 20    that assignor estoppel doesn't bar, and I take your points

02:08:04 21    on that, but when you say that it's clear that it doesn't

02:08:07 22    apply to 101 argument, I don't think it's quite that clear

02:08:11 23    and there are no cases from the District Court or the

02:08:14 24    Federal Circuit that explicitly say that.        Instead I'm left

02:08:19 25    with the Federal Circuit guidance in the Diamond case that
     Case 1:18-cv-01436-MN Document 77 Filed 10/22/19 Page 9 of 55 PageID #: 4289
                                                                              9


02:08:23   1   the estoppel historically has applied to invalidity

02:08:27   2   challenges based on novelty, utility, patentable invention,

02:08:33   3   anticipatory matter and the state of the art.

02:08:34   4                So I'm not prepared today to say that assignor

02:08:38   5   estoppel does not apply.     And the issue of assignor estoppel

02:08:44   6   from a substantive standpoint here, there is really no

02:08:47   7   record that I can decide that issue on.        And I can't figure

02:08:53   8   out if it actually would apply here to preclude the

02:08:57   9   defendants from challenging that Vitamin D under section

02:09:02 10    101(s).

02:09:04 11                 What I'm going to do is I'm going to deny the

02:09:06 12    defendants' motion as to Vitamin D patents.        Defendants can

02:09:09 13    raise the 101 issue again at summary judgment with a more

02:09:13 14    developed record and the plaintiff can raise the assignor

02:09:17 15    estoppel issue as well with a fully developed record.

02:09:19 16                 So with that, I think we're left with just the

02:09:23 17    testosterone, the '862 patent.      And I got to tell you, the

02:09:28 18    briefing on that was kind of skimpy.       So any argument you

02:09:33 19    want to give me to try and help me understand the issues on

02:09:38 20    that would be helpful.

02:09:42 21                 So I have decided the Vitamin D.        I would like

02:09:46 22    now to hear about the remaining factors.

02:09:54 23                 MS. KIM:    Thank you, Your Honor.      Moving on to

02:09:57 24    the testosterone patent, starting on slide 3.         Your Honor,

02:10:07 25    the testosterone patent is very straightforward patent where
     Case 1:18-cv-01436-MN Document 77 Filed 10/22/19 Page 10 of 55 PageID #: 4290
                                                                               10


02:10:10   1   the purpose of the claims are to determine the amount of

02:10:16   2   naturally occurring testosterone in a sample of a female

02:10:20   3   human.    So that is a natural, observing natural phenomenon.

02:10:25   4   That goes to step 1.

02:10:26   5                 Now, step 2, how it goes about doing it just

02:10:31   6   merely using a well-known conventional and routine technique

02:10:37   7   called mass spec.    And they do not provide any new

02:10:40   8   laboratory technique in the claims.       And all of the claims

02:10:44   9   in the testosterone patent are substantially similar and

02:10:48 10    linked to the same patent-ineligible subject matter.

02:10:52 11                  Slide 4.

02:10:58 12                  So the specification tells us that first

02:11:00 13    testosterone is naturally occurring hormone in the body.

02:11:03 14    And more importantly, second, that the mass spec was a

02:11:09 15    well-known technique in the art at the time of the

02:11:14 16    invention.   So there is nothing new introduced in the

02:11:19 17    claims.

02:11:20 18                  Slide 5.

02:11:22 19                  So go forward, looking at example number one,

02:11:26 20    claim number 1, so testosterone patent is two independent

02:11:31 21    claims, Claim 1 and Claim 15, which are very similar.           And

02:11:35 22    I'll note one difference when we get to that, Your Honor.

02:11:38 23                  The Claim 1 is very straightforward.        You have a

02:11:42 24    method for determining the amount of testosterone in a

02:11:46 25    sample, in a female human.      And the first step is purifying
     Case 1:18-cv-01436-MN Document 77 Filed 10/22/19 Page 11 of 55 PageID #: 4291
                                                                               11


02:11:51   1   testosterone from a sample from a female human wherein said

02:11:55   2   purifying comprises extracting testosterone from said

02:11:59   3   sample.

02:11:59   4                If you look at the specification, the patent

02:12:02   5   tells you that purifying testosterone was a well-known

02:12:06   6   technique in the art.     And that example is here, for

02:12:11   7   example, patent at column 3, lines 8 through 9.

02:12:17   8                Moving on to the second step, the second step

02:12:21   9   goes to ionizing the testosterone, the purified testosterone

02:12:26 10    to produce what they call ions detectable by a mass

02:12:33 11    spectrometer.    Again, the patent tells us in the

02:12:36 12    specification that ionizing is very well-known to a skilled

02:12:41 13    artisan at the time of the invention.        And again, example

02:12:46 14    citation is column 3, lines 59 through 61.

02:12:50 15                 Next slide, slide 6.

02:12:53 16                 The third step of Claim 1 for testosterone

02:12:57 17    patent is detecting the amount, and in particular, detecting

02:13:04 18    the amount and relating that amount of the ions to the

02:13:08 19    amount of the testosterone in the sample.         And again, this

02:13:12 20    detecting step is described in the patent in the

02:13:15 21    specification as well-known in the art, in particular where

02:13:20 22    you relate the amount of the ions to the amount of the

02:13:26 23    original molecule here, the testosterone, that is very

02:13:30 24    well-known in the art.     That's what the specification tells

02:13:33 25    us.
     Case 1:18-cv-01436-MN Document 77 Filed 10/22/19 Page 12 of 55 PageID #: 4292
                                                                               12


02:13:34   1                Now, there are two wherein clauses within Claim

02:13:38   2   1.   The wherein clause, the first wherein clause is that it

02:13:43   3   tells you not to derivatize prior to mass spec.          Now,

02:13:49   4   derivatize just merely means that you're reacting two

02:13:53   5   molecules to make a new molecule.       And not derivatizing or

02:13:58   6   derivatizing before mass spec has been well-known in the

02:14:04   7   art, and that's actually described in the '868 patent.

02:14:06   8                And of note is that the independent Claim 15

02:14:10   9   does not require not derivatizing.       So the patent claims are

02:14:16 10    merely describing, you could either derivatize or you do not

02:14:22 11    have to derivatize, and it's just telling you simply don't

02:14:24 12    do anything in this claim.

02:14:26 13                 THE COURT:      Just because something was known in

02:14:27 14    the prior art doesn't mean that it was well-known or

02:14:31 15    conventional; right?

02:14:33 16                 MS. KIM:    So, Your Honor, the specification

02:14:35 17    tells you that it was well-known in the art.         So if you look

02:14:38 18    at the Federal Circuit cases, for example, Ariosa, Mayo

02:14:45 19    Clinic, Roche and Athena, they all talk about the fact that

02:14:49 20    the specification tells you that it was well-known in art.

02:14:52 21                 THE COURT:      Right.   And all I'm saying is when I

02:14:54 22    look at what you're citing there on the underivatized, it's

02:14:58 23    not saying if it was well-known to do it, it's just saying

02:15:03 24    there was this reference in the prior art that showed you

02:15:08 25    you could do it.    Right?    That was my question, there is two
     Case 1:18-cv-01436-MN Document 77 Filed 10/22/19 Page 13 of 55 PageID #: 4293
                                                                               13


02:15:10   1   different things, one is saying yes, somewhere you can find

02:15:13   2   a reference where someone did it, and the other is was it

02:15:16   3   well-known and conventional to do so?

02:15:20   4                MS. KIM:    Understood, Your Honor.      But the

02:15:21   5   specification specifically tells you that all these steps,

02:15:25   6   the mass spec steps especially were well-known in the art.

02:15:29   7   And these other steps that go with the mass spec they cite

02:15:32   8   to different references to show that this is all well known

02:15:36   9   and this was done in prior art.

02:15:40 10                 And the last wherein clause, Your Honor, is just

02:15:44 11    stating a result.

02:15:45 12                 THE COURT:    So can you tell me where in the

02:15:47 13    specification you're relying on to say that it was

02:15:51 14    well-known to derivatize or not to derivatize?

02:15:57 15                 MS. KIM:    Yes, Your Honor.

02:15:59 16                 THE COURT:    What is it that you're relying on?

02:16:00 17                 MS. KIM:    Right, Your Honor, we're relying on

02:16:03 18    another patent, the '868 patent, which was filed after the

02:16:07 19    testosterone patent, but refers to the prior art that goes

02:16:11 20    way back before the testosterone patent was filed.

02:16:14 21                 THE COURT:    So the quote that you have up there

02:16:17 22    under specification notes is not the patent at issue, that's

02:16:21 23    another patent?

02:16:21 24                 MS. KIM:    That's right, Your Honor.       But part of

02:16:24 25    the reference because part of the complaint and the
     Case 1:18-cv-01436-MN Document 77 Filed 10/22/19 Page 14 of 55 PageID #: 4294
                                                                               14


02:16:26   1   pleadings and the '868 patent described both not

02:16:32   2   derivatizing, and also derivatizing before mass spec.           And

02:16:40   3   the derivatizing is cited in another slide, but I could --

02:16:47   4   for the record, Your Honor, that's '868 patent at column 4,

02:16:51   5   line 66 to column 5-24.     And we can quickly show that

02:16:57   6   reference which is on slide 17.       Here it is an exemplary

02:17:06   7   citation where again it explains what derivatization means,

02:17:15   8   and that it has been used and it has been disclosed in many

02:17:19   9   numerous prior art.

02:17:23 10                 If we could go back to slide seven.

02:17:28 11                 THE COURT:    So let me just ask you this because

02:17:31 12    you jumped pretty quick to step two of the Alice/Mayo test.

02:17:38 13    For step one, I understand you're saying all this natural

02:17:44 14    phenomenon because it's referring to that.         When I look at

02:17:47 15    the claim it seems more like the question would be is it an

02:17:51 16    abstract idea.    I'm trying to understand, what made you --

02:17:55 17    why did you choose to sort of follow the Mayo natural

02:17:58 18    phenomenon cases rather than mass spec?

02:18:02 19                 MS. KIM:    Sure, that's a good question, Your

02:18:04 20    Honor.   If we could go back to the claim language which is

02:18:06 21    in slide five, now, this goes to the method of determining

02:18:11 22    the amount of testosterone in a sample when taken from a

02:18:15 23    female human.

02:18:16 24                 THE COURT:    Right, but what if it just said a

02:18:20 25    method of determining and analyzing, and you didn't know it
     Case 1:18-cv-01436-MN Document 77 Filed 10/22/19 Page 15 of 55 PageID #: 4295
                                                                               15


02:18:24   1   was a naturally occurring question, I mean, would it still

02:18:28   2   be a Mayo question, then?

02:18:31   3                MS. KIM:    I think, Your Honor, that would have

02:18:33   4   to depend on what the rest of the claim states, but clearly

02:18:37   5   for this patent it's talking about testosterone, in

02:18:40   6   particular testosterone in a female human sample, so looking

02:18:44   7   at that, this is very similar to the claims found in the

02:18:48   8   Federal Circuit cases such as Ariosa, Cleveland Clinic,

02:18:53   9   Athena, and Roche cases where they are similarly, they were

02:18:58 10    trying to determine an amount of certain molecule or

02:19:03 11    compound found naturally in the body.        And in those cases,

02:19:07 12    actually they go further and they correlated that to another

02:19:11 13    disease.   Here it doesn't have any correlation to a disease,

02:19:14 14    but it's just simply trying to observe an amount or presence

02:19:18 15    of a naturally occurring compound, here specifically the

02:19:24 16    testosterone patent, it's specific to testosterone.

02:19:31 17                 THE COURT:    Okay.

02:19:35 18                 MS. KIM:    And if you could go to slide seven.

02:19:39 19    And the dependent claims do not add anything else, Your

02:19:42 20    Honor.   The dependent claims go to different types of

02:19:45 21    purification, and the purification step again the

02:19:51 22    specification tells you that this is well-known in the art.

02:19:54 23    So, for example, if you look at the testosterone patent at

02:19:57 24    column 3, line 7 through 5, it states that numerous methods

02:20:03 25    are known in the art to purify testosterone.         And it gives
     Case 1:18-cv-01436-MN Document 77 Filed 10/22/19 Page 16 of 55 PageID #: 4296
                                                                               16


02:20:08   1   many different examples including HPLC, which is high

02:20:15   2   performance liquid chromatography.

02:20:18   3                And also there is another chromatography which

02:20:22   4   they cite which is HTLC which is a high turbulence liquid

02:20:28   5   chromatography.    And again the specification in column 3,

02:20:30   6   line 16 through 29 tells you that persons of ordinary skill

02:20:34   7   in the art understand turbulent flow and HTLC has been known

02:20:42   8   and conventional before the time of the invention.

02:20:47   9                Slide eight.

02:20:52 10                 And this, Your Honor, I think this case is very

02:20:55 11    similar to the Supreme Court decision in Mayo and the four

02:21:00 12    Federal Circuit decisions after that, Athena, Ariosa,

02:21:06 13    Cleveland Clinic and Roche, they all went to the subject

02:21:11 14    matter of trying to determine the amount of presence of

02:21:14 15    certain naturally occurring compound, and those cases then

02:21:18 16    correlating to a disease.      Here we just have the simple way

02:21:23 17    of determining amount of naturally occurring hormone in a

02:21:28 18    female human body using a conventional technique, mass spec.

02:21:35 19                 Thank you, Your Honor.

02:21:36 20                 THE COURT:    What about Claim 15, Claim 15 in

02:21:39 21    addition to the not having the not derivatized language, it

02:21:45 22    also refers specifically to the high turbulence HPLC.

02:21:50 23                 MS. KIM:    Right, it first exposed HTLC and HPLC,

02:21:54 24    and if we could go back to slide seven.        Again, those two

02:21:59 25    types of column were very well-known in the art on the
     Case 1:18-cv-01436-MN Document 77 Filed 10/22/19 Page 17 of 55 PageID #: 4297
                                                                               17


02:22:05   1   specification face.      And again, the relevant excerpt from

02:22:09   2   the patent from column 3, lines 7 through 29 where it

02:22:14   3   discusses numerous methods that are known in the art to

02:22:18   4   purify testosterone which includes HPLC and also HTLC.

02:22:27   5                 THE COURT:    And where are you referring to in

02:22:31   6   saying that you're saying that they were known and so that's

02:22:34   7   what you're saying it was well-known conventional

02:22:37   8   techniques.

02:22:38   9                 MS. KIM:    Absolutely right, Your Honor.

02:22:39 10                  THE COURT:    And what about the issue I think

02:22:41 11    that the plaintiffs have asserted, it's the ordered

02:22:47 12    combination of the steps?

02:22:48 13                  MS. KIM:    Again, there is nothing new about this

02:22:52 14    ordering of the claims.     Again, if you go back to the claim

02:22:59 15    language, so in slide number 5, so if you look at the steps,

02:23:06 16    you first purify the testosterone, and then you ionize the

02:23:11 17    purified testosterone, and then you detect the amount after

02:23:16 18    applying the mass spec.     There is nothing special about this

02:23:19 19    order.   That's well conventional using mass spec.         And in

02:23:24 20    purifying the testosterone before ionizing, that is

02:23:31 21    described in the patent.      So, for example, Your Honor, if

02:23:33 22    you look at column 6, starting on line 28, it discusses what

02:23:42 23    the term mass spec means.      And it identifies several prior

02:23:48 24    art that describes what mass spec does.

02:23:51 25                  And, for example, one of those patents describes
     Case 1:18-cv-01436-MN Document 77 Filed 10/22/19 Page 18 of 55 PageID #: 4298
                                                                               18


02:23:54   1   purifying the compound before applying mass spec.          And I

02:24:00   2   have a copy of that if Your Honor wants to see it.          For

02:24:04   3   example, it cites to patent number 6,268,144, which is on

02:24:11   4   line 38 of column 6, that describes purifying the compound

02:24:17   5   before applying mass spec.      And that was well-known in the

02:24:20   6   art.

02:24:21   7                THE COURT:    So in looking at your slide 7, if

02:24:25   8   you could put that up for me.      For HPLC, for both of them,

02:24:30   9   you have well-known, routine and conventional.         And I

02:24:33 10    understand the text that you have over there for HPLC,

02:24:37 11    numerous methods are known, et cetera.        It didn't use that

02:24:40 12    same language for HTLC though, does it?

02:24:43 13                 MS. KIM:    It does, Your Honor.      So if you look

02:24:45 14    at the HTLC section, first it describes what HTLC is.           And

02:24:51 15    if you look down, it describes prior art, you know,

02:24:56 16    exemplary prior art that describes HTLC.        Now HTLC goes to

02:25:01 17    turbulent flow, using turbulent flow in chromatography.            If

02:25:06 18    you look at the last highlighted portion it states that

02:25:09 19    persons of ordinary skill in the art understand turbulent

02:25:13 20    flow.   So this was well-known in the art.        Persons of

02:25:16 21    ordinary skill in the art well know of HTLC.

02:25:19 22                 THE COURT:    But it doesn't actually say that it

02:25:21 23    was well-known or conventional, it just says it's been used.

02:25:26 24    And isn't there a difference or at least perhaps a factual

02:25:29 25    matter there that goes to whether that was well-known and
     Case 1:18-cv-01436-MN Document 77 Filed 10/22/19 Page 19 of 55 PageID #: 4299
                                                                               19


02:25:32   1   conventional?

02:25:33   2                MS. KIM:    I would disagree with that, Your

02:25:35   3   Honor, because if you look at the other Federal Circuit

02:25:38   4   cases where it describes that the specification showed that

02:25:44   5   there was, you know, well-known in the art, that similar

02:25:49   6   language was used, that it was well-known in the art or that

02:25:52   7   it was used in the art.     And the Federal Circuit has used

02:25:55   8   those portions of the specification to know that this was

02:25:58   9   well-known, routine and conventional because persons of

02:26:02 10    ordinary skill in the art knew and understood those

02:26:05 11    techniques at the time of the invention.

02:26:09 12                 THE COURT:    Okay.    Thank you.

02:26:11 13                 MS. KIM:    Thank you, Your Honor.

02:26:19 14                 MR. GAHTAN:    Good afternoon, Your Honor.

02:26:28 15                 THE COURT:    Good afternoon.

02:26:30 16                 MR. GAHTAN:    Adam Gahtan for Quest.       And we also

02:26:32 17    have a slide deck.

02:26:35 18                 THE COURT:    I have it.

02:26:37 19                 MR. GAHTAN:    Okay.    I would like to start with

02:26:48 20    step one and take you through the patent that way.          I think

02:26:53 21    it's helpful to understand the nature and character of the

02:26:57 22    invention that's claimed in step one.        You look first in the

02:27:02 23    specification to understand what problem the inventors were

02:27:05 24    trying to solve.

02:27:06 25                 THE COURT:    Do you agree, though, that it should
     Case 1:18-cv-01436-MN Document 77 Filed 10/22/19 Page 20 of 55 PageID #: 4300
                                                                               20


02:27:08   1   be looked at as sort of a natural phenomenon rather than an

02:27:11   2   abstract idea?

02:27:13   3                MR. GAHTAN:    I struggle, Your Honor, and still

02:27:15   4   struggle now this afternoon to understand what the natural

02:27:19   5   phenomenon that LabCorp. is trying to identify in these

02:27:23   6   claims, is or are, if there are many of them.         They didn't

02:27:27   7   argue abstract idea so it's hard for me to respond it to,

02:27:32   8   but in fact I think what I have to say about the problem the

02:27:35   9   inventors faced, how they solved it and how the solution is

02:27:40 10    baked right in to the claim will get you -- will get us a

02:27:44 11    win on step one under either regime.

02:27:47 12                 All right.    These are all from the specification

02:27:51 13    of the '862 explaining first that testosterone binds in

02:27:56 14    plasma to all these other proteins, so when you have a

02:27:59 15    sample, for example, from a female human, it' a -- there is

02:28:04 16    going to be very little unbound testosterone for you to bind

02:28:07 17    in the first place making it difficult to detect.

02:28:10 18                 Now, there were attempts to detect it in the

02:28:14 19    past including, and this is right in the spec as well, prior

02:28:18 20    mass spec approaches, the mass spec approaches required as

02:28:22 21    you can see from the excerpt derivatization which Your Honor

02:28:28 22    probably knows much better than I do, it's a combination of

02:28:31 23    two chemicals that react to some third derivative that might

02:28:37 24    be more easy to find in the sample.

02:28:40 25                 And finally the inventors explained that even on
     Case 1:18-cv-01436-MN Document 77 Filed 10/22/19 Page 21 of 55 PageID #: 4301
                                                                               21


02:28:43   1   top of those problems in females, testosterone is typically

02:28:48   2   present in much lower levels than --

02:28:51   3                THE COURT:    Do you agree that Claim 15 does

02:28:57   4   require that it be underivatized?

02:29:05   5                MR. GAHTAN:    It does not require that it be

02:29:07   6   underivatized.

02:29:09   7                So if I can go to the next slide, the slide

02:29:17   8   rather than being directed as they try to show comparison of

02:29:21   9   these earlier claims, Mayo and diagnostic progeny is a

02:29:28 10    technological solution to the problems of the specification

02:29:33 11    raises.   So first of all, defines these very low amounts,

02:29:37 12    less than ten nanograms per deciliter and the e-mail already

02:29:43 13    told us that testosterone exist in low levels in females, it

02:29:49 14    requires all of these other steps including particularly

02:29:53 15    extracting, then ionizing, then detecting.         It's got to be

02:29:59 16    nonderivatized and the result is this excellent low level of

02:30:02 17    detection extraction, particular in Claim 3 which is Claim 1

02:30:08 18    that you use high turbulent liquid chromatography as an

02:30:14 19    extraction method because the inventors figured out that if

02:30:17 20    you used that method in combination with all these other

02:30:21 21    steps you're going to get to this previously impossible

02:30:24 22    result.   But at step one, the point really is what kind of

02:30:28 23    claim is this?    What is the character of the claim in its

02:30:32 24    entirety?   That's the question, whether it's abstract idea

02:30:34 25    or natural law, the question is the same, and the answer is
     Case 1:18-cv-01436-MN Document 77 Filed 10/22/19 Page 22 of 55 PageID #: 4302
                                                                               22


02:30:37   1   this is the technique for more precise measurement, think of

02:30:42   2   it, you know, I'm always weary of an analogy, think of it as

02:30:47   3   a better ruler or a better scale, it's not the fact that

02:30:51   4   something has mass or link which might be a way for them to

02:30:56   5   characterize a natural phenomenon, this is just a claim,

02:30:58   6   this is not directed to a natural law in its entire, not

02:31:02   7   what I have heard what natural law might be directed to,

02:31:05   8   it's directed to a method of measurement, a more precise

02:31:09   9   method of measurement.

02:31:10 10                   And to demonstrate that, I'm taking you through

02:31:12 11    these slides to demonstrate that's what it's directed by

02:31:16 12    showing that it contained a technological solution to a

02:31:19 13    stated problem of measurement, quantification.         So I think

02:31:24 14    in step one, I think they don't get past step one.

02:31:28 15                   THE COURT:    What about Claim 15?

02:31:30 16                   MR. GAHTAN:   Claim 15 as you say doesn't require

02:31:33 17    derivatization, but it does require high turbulence

02:31:40 18    chromatography, and it's no less a series of steps in its

02:31:45 19    character directed to -- directed to making finer and more

02:31:49 20    precise measurements than were possible, than were possible

02:31:53 21    in the past.    I can put it up on the Elmo if you would like.

02:31:59 22                   THE COURT:    Doesn't, though, what you're talking

02:32:02 23    about here, functional claiming that's directed to achieving

02:32:07 24    a particular result, the measurements of less than ten

02:32:11 25    nanograms.
     Case 1:18-cv-01436-MN Document 77 Filed 10/22/19 Page 23 of 55 PageID #: 4303
                                                                               23


02:32:12   1                MR. GAHTAN:    I think for the eligibility

02:32:15   2   analysis, you're just -- the question really is, and it's

02:32:19   3   entirely their burden, is this claim, right, this improved

02:32:23   4   process for measuring levels of testosterone in female

02:32:29   5   humans, is it directed to -- does it really collapse into a

02:32:33   6   single natural law?     And I think it's enough to the claim to

02:32:37   7   understand the problem they were trying to solve that it

02:32:39   8   does not.

02:32:40   9                And what I would be happy to do next is to take

02:32:43 10    you through the cases that they rely on, five or six of them

02:32:48 11    and show you the difference between the claims in those

02:32:51 12    cases, and the court's analysis in those cases and the

02:32:55 13    claims we have here.

02:32:57 14                 So I can start with --

02:32:59 15                 THE COURT:    You don't need -- I would be

02:33:02 16    interested to see the cases that you think are the most

02:33:05 17    analogous, and in terms of if you want to distinguish

02:33:10 18    something, when you looked at it, Ariosa was the case that

02:33:14 19    sort of jumped out at me.      I don't need you to distinguish

02:33:18 20    all of them, but if you want to just tell me what you would

02:33:22 21    say vis-a-vis Ariosa.

02:33:23 22                 MR. GAHTAN:    I'm happy to do that and I have a

02:33:25 23    slide of Ariosa, but I would like to give you a bigger

02:33:28 24    picture first before going through all of them if that's

02:33:31 25    okay.   In those cases the courts found the claim were
     Case 1:18-cv-01436-MN Document 77 Filed 10/22/19 Page 24 of 55 PageID #: 4304
                                                                               24


02:33:35   1   directed to a natural law in step one because there was some

02:33:38   2   discovery of a thing in nature, in correlation in Mayo

02:33:42   3   between the metabolite level and you know, proper dose, too

02:33:47   4   much, too little of the drug, they figured out what the

02:33:51   5   correlation was.    It doesn't matter how you get the data, we

02:33:54   6   have discovered this natural correlation between this amount

02:33:57   7   of metabolite.

02:33:58   8                THE COURT:    Or something else and the risk of

02:34:00   9   getting a disease kind of thing?

02:34:02 10                 MR. GAHTAN:    Exactly, the Cleveland Clinic case,

02:34:04 11    very similar, we discussed that you have this much MTO in

02:34:09 12    your blood, you're going to have a heart attack in six

02:34:11 13    months or you're not, something like that, don't care how

02:34:13 14    you find out, in fact, I think they're saying mass spec

02:34:17 15    commercial kits, get information out.        Same thing in Athena,

02:34:22 16    our discovery is if you have antibodies to this particular

02:34:28 17    muscle, you got MG, right, that's a discovery.         And if you

02:34:33 18    look at the decisions in those cases and we'll do Ariosa as

02:34:36 19    well, of course, but if you look at the decisions in those

02:34:39 20    cases in every single one of them the court goes into the

02:34:43 21    spec and say well, what do the inventors say the invention

02:34:46 22    is.   And in every single one of those cases, I won't run

02:34:49 23    through it because you have asked me not to, in every one of

02:34:52 24    them, you look at the spec and the spec says public, we have

02:34:56 25    discovered this correlation, we have discover this natural
     Case 1:18-cv-01436-MN Document 77 Filed 10/22/19 Page 25 of 55 PageID #: 4305
                                                                               25


02:35:00   1   phenomenon that exist independently of any human action,

02:35:03   2   that's our invention.      As to the rest of it, you know,

02:35:05   3   that's all well understood per se at any step.

02:35:10   4                 So Ariosa same thing, look at what the court

02:35:14   5   said in Ariosa, the written description supports conclusions

02:35:18   6   that the claims are directed to a naturally occurring

02:35:21   7   phenomenon.   And it goes specifically to the summary of the

02:35:25   8   invention.    It has now been discovered that foetal DNA is

02:35:30   9   detectable in a maternal serum.       What the patent is telling

02:35:35 10    the world is this foetal DNA that we had previously been

02:35:40 11    looking for in these intrusive, dangerous, complicated ways,

02:35:44 12    we just found it in this petri dish over here.         It's also in

02:35:48 13    maternal serum, the stuff we throw away, that's our big

02:35:52 14    discovery, the foetal DNA is in maternal serum.

02:35:57 15                  If you look at our specifications, there is

02:35:59 16    nothing like that.     The entire specification of the '862

02:36:03 17    patent is just one long explanation of improved techniques

02:36:07 18    for detecting low levels of testosterone.         It's all about

02:36:13 19    the method, every example validates the method.          There is

02:36:18 20    no, we discovered some fact about testosterone, if you have

02:36:21 21    it at ten, you know, nanograms, then it means that, you

02:36:25 22    know, you have more or less than that, it means something

02:36:29 23    about that fact of nature that's independent of the human

02:36:33 24    intervention in our method --

02:36:35 25                  THE COURT:    You're not saying that we discovered
     Case 1:18-cv-01436-MN Document 77 Filed 10/22/19 Page 26 of 55 PageID #: 4306
                                                                               26


02:36:37   1   that there is testosterone in a female human, you're saying

02:36:41   2   you discovered a better way to determine it even if it's at

02:36:45   3   a low amount?

02:36:46   4                MR. GAHTAN:    Better way to find it.       It might be

02:36:48   5   in there at such low amount, you have all these problems in

02:36:51   6   the prior art, you have to derivatize, it takes a long time,

02:36:54   7   it's at a low level, it gets bound to proteins that makes it

02:36:58   8   difficult to find even the small amount that's there, we

02:37:01   9   tell to you extract it, we further tell you to extract it in

02:37:04 10    a very specific way.     So again, step one, it's just simply

02:37:09 11    not to a correlation or a relationship or any of the other

02:37:13 12    kinds of natural laws that Mayo and the cases that come from

02:37:18 13    Mayo that LabCorp. cites, it's just sort of categorically

02:37:25 14    different.   Counsel for LabCorp. describes those cases of

02:37:35 15    having gone even further to state a correlation, but in fact

02:37:40 16    the problem in those cases for those claims was that the

02:37:43 17    entire invention was the correlation or the relationship,

02:37:45 18    and that's exactly what the inventors told them.          Here there

02:37:48 19    is just no, there is no analogy to that in these -- in these

02:37:54 20    patents.

02:37:58 21                 THE COURT:    So show me how you think CellzDirect

02:38:04 22    support you, that is deliver cells that survive multiple

02:38:10 23    freeze sites, the people knew you could freeze them and thaw

02:38:14 24    them, but they didn't know you could do them multiple times

02:38:17 25    and get some benefit from them.
     Case 1:18-cv-01436-MN Document 77 Filed 10/22/19 Page 27 of 55 PageID #: 4307
                                                                               27


02:38:19   1                 MR. GAHTAN:   I was thinking about this question.

02:38:21   2   We do talk about CellzDirect and Diehr and a lot of cases in

02:38:26   3   the brief.    I would say CellzDirect is primarily for our

02:38:30   4   purposes in that it's just further legal evidence that

02:38:35   5   claims to improve methods are eligible under 101 and indeed

02:38:41   6   101 specifically says improved processes as a category of

02:38:45   7   statutorily eligible invention.       The problem with trying to

02:38:51   8   analogize too closely with CellzDirect in our situation is

02:38:54   9   because in CellzDirect the inventor said look, we have

02:38:58 10    discovered that these hepatocyte liver cells can in fact

02:39:04 11    survive multiple freeze/thaw cycles, that's our invention,

02:39:08 12    but they got past that one because they applied that

02:39:12 13    invention to some new process that, you know, has to do with

02:39:15 14    preserving them.

02:39:18 15                  Here I have the problem of not knowing what

02:39:20 16    natural law it is to which these claims are supposedly

02:39:24 17    directed in the first place so that I can tell you, oh, but

02:39:27 18    we do something better with them, we make a process around

02:39:31 19    them that gets us past that one.

02:39:35 20                  THE COURT:    What caught my attention at least in

02:39:39 21    the Ariosa case was the language, it is undisputed that the

02:39:42 22    existence of a foetal DNA in maternal blood is a natural

02:39:48 23    phenomenon.   You start to think about this, and you say

02:39:50 24    okay, the existence of testosterone in female human is a

02:39:58 25    natural phenomenon.
     Case 1:18-cv-01436-MN Document 77 Filed 10/22/19 Page 28 of 55 PageID #: 4308
                                                                               28


02:39:58   1                MR. GAHTAN:    It is, but we don't claim to have

02:39:59   2   discovered that.    And in Ariosa as in all of those other

02:40:02   3   cases, the reason the courts went back into the spec, right,

02:40:05   4   is because it confirmed their impression of the claim that

02:40:09   5   that's what the whole claim is.       The fact that you got

02:40:12   6   foetal DNA in maternal serum, that's the ah-hah moment and

02:40:17   7   then there is nothing else.      We don't have the first part,

02:40:20   8   we don't have the ah-hah moment.       We all need to know it's

02:40:25   9   an important find, testosterone, especially in female

02:40:28 10    humans, it's at low levels.      Here is a problem with the way

02:40:32 11    it's been done.    Here is a better way to do it.

02:40:34 12                 What you do with the information if you get it

02:40:37 13    at the end of the day, that's not what this claim is about,

02:40:39 14    the fact that testosterone exist, they're not claiming the

02:40:43 15    discovery of testosterone, right, and I don't think their

02:40:46 16    claim analogizes at all to the cases that they have relied

02:40:50 17    on.   And so frankly I think we just -- I don't think

02:41:08 18    LabCorp. gets past that point.

02:41:09 19                 THE COURT:    Let's assume that they might.

02:41:11 20                 MR. GAHTAN:    I had a feeling.

02:41:13 21                 THE COURT:    What do you say for step 2?       And I

02:41:15 22    will note that in the brief I think that you all said oh,

02:41:19 23    there are factual issues, but you didn't really identify

02:41:22 24    any, so to the extent that there are factual issues, why

02:41:26 25    don't you tell me what you think are.
     Case 1:18-cv-01436-MN Document 77 Filed 10/22/19 Page 29 of 55 PageID #: 4309
                                                                               29


02:41:29   1                  MR. GAHTAN:   I think there are factual issues

02:41:31   2   and obviously I don't want -- but we do get the benefit of

02:41:37   3   all reasonable inferences in the spec and in the pleading.

02:41:41   4   I think it's really sort of -- because I demonstrated that

02:41:45   5   we win at step 1 in the way I did, there is going to be a

02:41:48   6   lot of repetition.     Our claims are technological solutions

02:41:52   7   to a measurement problem.

02:41:56   8                  In order for LabCorp. to win at step 2 assuming

02:42:00   9   they got past step 1, they would have to show that as an

02:42:04 10    ordered combination, all of the steps in the claim together

02:42:09 11    were well understood, routine and conventional.          And as Your

02:42:13 12    Honor pointed out and as Berkheimer makes very clear in the

02:42:18 13    very last slide that I showed you, the mere fact that

02:42:20 14    something is known in the prior art doesn't make it routine.

02:42:23 15                   Now it may be that mass spec as a technique was

02:42:28 16    well understood, generally speaking I don't think there is

02:42:31 17    any question about that in the specification.         It doesn't

02:42:34 18    run from it.    But, for example, in Claim 1, if I could have

02:42:38 19    Claim 1, all of these steps, right, extracting and the

02:42:48 20    dependent claims, particularly by HTLC and ionizing and then

02:42:53 21    doing the mass spec and doing it with a sample that's not

02:42:56 22    derivatized and achieving this result, that's a whole order

02:43:01 23    combination and we didn't hear anything about the order

02:43:03 24    combination from LabCorp. this morning and frankly not in

02:43:07 25    their briefs either.
     Case 1:18-cv-01436-MN Document 77 Filed 10/22/19 Page 30 of 55 PageID #: 4310
                                                                               30


02:43:08   1                THE COURT:    I couldn't tell from your briefs, by

02:43:10   2   the way, were you arguing that you're detecting

02:43:14   3   non-naturally occurring ions because testosterone is ionized

02:43:18   4   or is that not an argument you're making?

02:43:21   5                MR. GAHTAN:    That's reality, right, the mass

02:43:23   6   spec machine will only detect positively or negatively

02:43:27   7   charged ions, and if it's tandem aspect, which is not in

02:43:33   8   this case, but applies to the other patents, there is a

02:43:36   9   second fragmentation of detecting ions even further down the

02:43:41 10    chain from the non-chart sample which I begin.

02:43:45 11                 So counsel for LabCorp. took you through a

02:43:49 12    couple of excerpts in the patent to try to show that every

02:43:52 13    single one of -- every single one of the steps was known, at

02:43:58 14    least individually on its own, that's A, not the same thing

02:44:02 15    as A, as the order combination being well understood and

02:44:08 16    routine and that's a requirement.       Frankly, I think the

02:44:11 17    extracting step, maybe especially with respect to HTLC is

02:44:14 18    independently sufficiently unknown to get us past that,

02:44:19 19    there is some dispute as to whether that's the case.          Then

02:44:22 20    we have an issue of fact that we're going to have to

02:44:25 21    develop.

02:44:26 22                 And I do notice that on their slide, I won't try

02:44:29 23    to put it up now, but on their slide pointing you to the

02:44:33 24    section about HTLC in our spec, it says HTLC has been, I

02:44:41 25    forgot the words, attempted or experimented on with respect
     Case 1:18-cv-01436-MN Document 77 Filed 10/22/19 Page 31 of 55 PageID #: 4311
                                                                               31


02:44:47   1   to two unnamed drugs.      That's it.   Right?    Certainly nothing

02:44:49   2   in there about using HTLC to extract testosterone or this

02:44:55   3   notion that everybody was using HTLC to extract everything

02:44:58   4   so extracting testosterone is no big deal, it's simply not

02:45:02   5   there.    So even on its own I think that's sufficient to get

02:45:05   6   us past 12(c) on the question of whether we get past that

02:45:10   7   step 2.

02:45:12   8                 THE COURT:    Okay.    And you submitted a

02:45:17   9   declaration of Dr. Chiral.      I think you said it was solely

02:45:23 10    for background.    I just want to confirm, you weren't

02:45:25 11    submitting that to create or to, you know, say that there

02:45:28 12    were factual issues?

02:45:29 13                  MR. GAHTAN:    No, we haven't heard anything from

02:45:33 14    me today of Dr. Chiral's declaration.        I think, so that gets

02:45:45 15    us past step 2.    I do want to put up this last slide from

02:45:52 16    Berkheimer, only because Your Honor, it engages counsel for

02:45:58 17    LabCorp. on this question.      In Berkheimer, of course it's in

02:46:02 18    many other cases as well, it may be something that was in

02:46:05 19    the art, but that doesn't make it well-known and routine.

02:46:09 20    And certainly the order combination of steps wasn't even in

02:46:14 21    the art, at least as far as we can tell on this record at

02:46:18 22    12(c).

02:46:19 23                  And I will mention before I sit down that no one

02:46:21 24    was talked about preemption.        It is in our briefs I believe

02:46:26 25    pretty clearly these methods are so specific that they
     Case 1:18-cv-01436-MN Document 77 Filed 10/22/19 Page 32 of 55 PageID #: 4312
                                                                               32


02:46:30   1   hardly preempt measurement techniques for the testosterone

02:46:34   2   and indeed the specification goes through other measurement

02:46:37   3   techniques on which this one is a clear improvement.

02:46:41   4                Thank you, Your Honor.

02:46:45   5                THE COURT:    Reply.

02:46:51   6                MS. KIM:    Yes.   A couple of points, Your Honor.

02:47:00   7   So we went through the fact that the specification clearly

02:47:04   8   states that these were well-known techniques, in particular

02:47:09   9   using mass spec.

02:47:11 10                 And the Supreme Court has made clear that using

02:47:18 11    conventional steps for the result of natural phenomenon,

02:47:28 12    natural ideas cannot make those laws patentable.          That's

02:47:31 13    pretty clear from the Mayo.      And from the four Third Circuit

02:47:36 14    cases again, Ariosa, Cleveland Clinic, Roche and Athena make

02:47:41 15    that very clear.

02:47:43 16                 Now, with regards to the step 1 question, I

02:47:48 17    think the specification of the testosterone patent makes

02:47:51 18    pretty clear what the patent is about, especially in the

02:47:54 19    abstract of the patent.     It is the same language as the

02:47:59 20    claim where it states provided are methods for determining

02:48:03 21    the presence or amount of testosterone in a test sample.              So

02:48:08 22    it's pretty clear what the purpose of the patent is.

02:48:11 23                 And the fact that this is a natural phenomenon

02:48:15 24    is because the patent relates to figuring out the amount of

02:48:18 25    testosterone in a female body.       And as Your Honor indicated,
     Case 1:18-cv-01436-MN Document 77 Filed 10/22/19 Page 33 of 55 PageID #: 4313
                                                                               33


02:48:24   1   very similar to Ariosa where we were trying to figure out

02:48:27   2   the presence or amount of naturally occurring compound in a

02:48:31   3   human body.

02:48:32   4                 Slide nine.   Another point Your Honor made is

02:48:41   5   that since there are ions created by using -- to use the

02:48:45   6   mass spec, that's a man-made molecule.        But Athena made it

02:48:52   7   very clear that if you're applying a standard technique such

02:48:56   8   as a mass spec here, just because you're using a man-made

02:49:00   9   molecule using a standard technique does not change that

02:49:05 10    actual idea or natural law into something inventive.          So

02:49:09 11    Athena very recent decision made very clear that that does

02:49:13 12    not go over the threshold question of section 101.

02:49:18 13                  Unless you have any other question, I have

02:49:21 14    nothing further.

02:49:22 15                  THE COURT:    No, I don't.    How about we take a

02:49:27 16    quick recess while I think about a few issues, and then

02:49:31 17    we'll come back.

02:49:33 18                  (A brief recess was taken.)

03:06:58 19                  THE COURT:    Please be seated.     Thank you for the

03:07:01 20    arguments.    I am prepared to rule.     I have already decided

03:07:07 21    defendant's motion for judgment on the pleadings and I'm

03:07:12 22    also going to deny the motion as to the '862 patent.

03:07:16 23                  I'm not going to read into the record my

03:07:19 24    understanding of section 101 law.       I have a legal standard

03:07:22 25    section that I have included in earlier opinions including
     Case 1:18-cv-01436-MN Document 77 Filed 10/22/19 Page 34 of 55 PageID #: 4314
                                                                               34


03:07:25   1   somewhat recently in Olympus Corporation, et al. v.          Maxell,

03:07:31   2   Ltd., No. 2018cv00216, West Law 596-271 District of

03:07:37   3   Delaware, November 14th, 2018, and I incorporate that law

03:07:40   4   into my ruling today.

03:07:42   5                I recognize that that opinion involved an

03:07:44   6   abstract idea analysis under section 101.         For reasons that

03:07:50   7   will become apparent shortly, I will not read into the

03:07:52   8   record my understanding of section 101 law as applies to

03:07:56   9   laws of natural or natural phenomenon, but will state here

03:07:58 10    that the general two-step process applies to the analysis

03:08:02 11    for both abstract ideas and natural phenomenon types of 101

03:08:07 12    motions.   That is step 1 ask whether the claim as a whole is

03:08:11 13    directed to a patent ineligible subject matter and step 2

03:08:15 14    ask whether the claim elements or their ordered combination

03:08:19 15    supply an inventive concept.

03:08:22 16                 First as to claims at issue in the motion,

03:08:24 17    plaintiffs singled out Claim 1 of the '862 patent is aimed

03:08:28 18    in a non-limited way and in their opening papers defendants

03:08:31 19    really only addressed Claim 1.       When plaintiff pointed that

03:08:35 20    out in its answering brief and argued that the Claim 1

03:08:38 21    attempted to address the eliminated claims in their reply

03:08:42 22    brief.   I'm not prepared to find defendants waived the

03:08:45 23    argument as to the other claims in its motion, but I will

03:08:47 24    note that plaintiff did not in its papers nor here today

03:08:50 25    make a strong challenge to representativeness.         And it is
     Case 1:18-cv-01436-MN Document 77 Filed 10/22/19 Page 35 of 55 PageID #: 4315
                                                                               35


03:08:54   1   not at all clear that the dependent claims had anything to

03:08:57   2   bring claims outside of any natural phenomenon or abstract

03:09:01   3   idea in Claim 1 or Claim 15.

03:09:03   4                As to step 1 of the Alice Mayo analysis,

03:09:09   5   defendants argue that the '862 patent is directed to a

03:09:11   6   method of observing a natural phenomenon, i.e., determining

03:09:15   7   the amount of naturally occurring testosterone in female.

03:09:19   8                Defendants say Claim 1 of the '862 patent is

03:09:22   9   like those held ineligible in Ariosa, Cleveland Clinic,

03:09:26 10    Roche and Mayo.    That being said, defendants do not offer

03:09:29 11    much analysis in their support of their assertion.

03:09:32 12                 Basically they assert that Claim 1 of the '862

03:09:35 13    patent is directed to merely observing the amount of

03:09:39 14    testosterone, a naturally occurring hormone in female

03:09:42 15    humans, using well-known method, mass spec, and is,

03:09:46 16    therefore, ineligible.

03:09:48 17                 Plaintiff responds that the claims are directed

03:09:50 18    to a better method of detecting testosterone that allows you

03:09:54 19    to detect it at low levels of less than ten nanograms per

03:10:00 20    deciliter.

03:10:01 21                 The case law at least in the Alice line of

03:10:05 22    cases, however, says that if you are claiming a result with

03:10:07 23    functional limitations that you don't end the inquiry at

03:10:11 24    step 1.   That being said, step 1 I cannot conclude at this

03:10:16 25    stage that the claims as a whole are directed to the natural
     Case 1:18-cv-01436-MN Document 77 Filed 10/22/19 Page 36 of 55 PageID #: 4316
                                                                               36


03:10:20   1   phenomenon or law of nature articulated by defendants.           In

03:10:22   2   fact, I'm not entirely sure that the '862 patent should even

03:10:26   3   be analyzed under the Mayo type cases instead of as an

03:10:30   4   abstract idea analysis under Alice and its prodigy.          In any

03:10:34   5   event, there appear to be factual issues under step 2 of the

03:10:37   6   analysis that preclude granting of defendant's motion at the

03:10:40   7   pleading stage, so I will leave for another time and perhaps

03:10:45   8   more helpful briefing at the conclusion of step 1.

03:10:48   9                As to step 2 of the Alice/Mayo analysis

03:10:52 10    defendants argue that none of the claim elements in Claim 1

03:10:54 11    of the '862 patent applied an inventive concept.          Defendant

03:10:58 12    asserts that the steps A through C purifying, ionizing and

03:11:02 13    detecting in Claim 1 are all described in the specification

03:11:04 14    is well-known to a skilled artisan and they also argue that

03:11:08 15    the two wherein clauses do not supply an inventive concept.

03:11:14 16                 Plaintiff responds that the '862 patent uses a

03:11:16 17    nonconventional arrangement of steps by doing purification,

03:11:20 18    ionizing, extracted testosterone and then detecting ions all

03:11:26 19    without derivatization.     Plaintiff argues that the

03:11:29 20    defendants are looking at each step in Claim 1 in isolation

03:11:32 21    and thereby ignoring whether their ordered combination

03:11:35 22    provides a sufficient inventive concept.

03:11:38 23                 Plaintiff also argues that there are questions

03:11:40 24    of fact that preclude resolution of defendant's motion, for

03:11:44 25    example, whether or not the derivatization or whether the
     Case 1:18-cv-01436-MN Document 77 Filed 10/22/19 Page 37 of 55 PageID #: 4317
                                                                               37


03:11:49   1   nonderivatizing and the HTLC were well-known in conventional

03:11:54   2   techniques.

03:11:55   3                 At step 2, I find that there are factual issues

03:11:57   4   that preclude the granting of defendant's motion.          For Claim

03:12:02   5   1 the specification is silent on whether it was well

03:12:05   6   understood, routine or conventional to derivatize or not to

03:12:09   7   derivatize testosterone prior to performing mass spec.

03:12:14   8   Indeed that term, derivatization, does not appear in the

03:12:16   9   specification.    Another patent-in-suit or another piece of

03:12:19 10    prior art may mention a sample being underivatized does not

03:12:24 11    demonstrate that this technique was conventional or well

03:12:27 12    understood in the art.     For that I'll cite Berkheimer v.

03:12:32 13    HP, 881 F.3d 1360 to 69 from the Federal Circuit in 2018.

03:12:37 14                  Here there is an issue of fact as to whether the

03:12:41 15    nonderivatizing step in isolation or in the claimed

03:12:45 16    combination involves more than what was well understood,

03:12:48 17    routine and conventional and in the art.

03:12:50 18                  For Claim 15, although the specification does

03:12:53 19    admit that numerous well-known purification methods can be

03:12:56 20    used to purify the testosterone prior to mass spec, Claim 15

03:13:00 21    requires more than simply purifying, as it is in Claim 1.

03:13:05 22                  Claim 15 requires that high turbulence liquid

03:13:10 23    chromatography be used in the purifying step and the

03:13:13 24    specification does reference this technique as "recently"

03:13:17 25    being applied to samples containing two drugs and that's in
     Case 1:18-cv-01436-MN Document 77 Filed 10/22/19 Page 38 of 55 PageID #: 4318
                                                                               38


03:13:21   1   the '862 patent, column 9, lines 8 through 11.         The patent

03:13:25   2   does not admit that it was well understood, routine or

03:13:28   3   conventional to use HTLC in purifying biological samples.

03:13:33   4   It may very well be that it was well-known to use this

03:13:37   5   technique in this way, but the record before the court in

03:13:41   6   this pleading stage does not allow this conclusion.

03:13:43   7                Thus there are factual conclusions as to whether

03:13:46   8   the use of HTLC in the ordered combination as appears in

03:13:49   9   Claim 15 involved more than what was well understood,

03:13:52 10    routine and conventional in the art.

03:13:54 11                 So in sum, defendants' motion as relates to the

03:13:57 12    '862 patent is also denied with leave to renew the 101

03:14:01 13    arguments at summary judgment after a more developed record

03:14:04 14    is established.

03:14:05 15                 Any questions?

03:14:09 16                 MS. KIM:    No, Your Honor.

03:14:10 17                 MR. GAHTAN:    No, Your Honor.

03:14:11 18                 THE COURT:    Okay.    So that being said, I think

03:14:13 19    we still have a little bit more time.        Did you want to

03:14:17 20    address the discovery issues that I have.

03:14:28 21                 MR. CARSON:    Yes, Your Honor, we would like to.

03:14:30 22    How would you Your Honor like to proceed?

03:14:32 23                 THE COURT:    Doesn't matter.     You stood up first,

03:14:34 24    so you can go.    I will say that I actually have made a

03:14:47 25    decision on some of them.      I do want to hear argument on I
     Case 1:18-cv-01436-MN Document 77 Filed 10/22/19 Page 39 of 55 PageID #: 4319
                                                                               39


03:14:52   1   think two, but with respect to your request on the

03:14:56   2   licensing.

03:14:57   3                MR. CARLSON:     Yes.

03:14:58   4                THE COURT:    I am going to deny that to the

03:15:00   5   extent that it is seeking, you know, just random offers of

03:15:06   6   licensing and limited to executed licenses for the patents

03:15:11   7   or patents that are related to the patents that are asserted

03:15:15   8   here.

03:15:17   9                If the plaintiff at some point decides to rely

03:15:21 10    on other patents or damages or something else and it opens

03:15:24 11    it up, then I'll revisit it, but for now that's all I'm

03:15:28 12    going to allow.

03:15:30 13                 And similarly on the contentions regarding

03:15:34 14    conception and reduction to practice, I don't think that

03:15:36 15    this is fully fleshed out as a discovery issue.          It seems

03:15:46 16    that the plaintiffs have provided things and whatever they

03:15:52 17    need to rely on for conception and reduction to practice

03:15:56 18    they're going to have to make sure that they provide the

03:15:58 19    documents that are sufficient to show that.         So it seems

03:16:00 20    like they have provided some documents, they seem willing to

03:16:04 21    provide some additional documents, so I'm going to deny that

03:16:07 22    request at this time.

03:16:08 23                 MR. CARLSON:     Your Honor, may I just comment on

03:16:10 24    that?

03:16:10 25                 THE COURT:    Sure.
     Case 1:18-cv-01436-MN Document 77 Filed 10/22/19 Page 40 of 55 PageID #: 4320
                                                                               40


03:16:11   1                MR. CARLSON:     We asked when they're going to

03:16:13   2   provide those documents.      We think they should be produced

03:16:15   3   before inventor depositions which could start to occur

03:16:19   4   shortly after the deadline for substantial completion of

03:16:22   5   document production.     So we're looking for documents in this

03:16:25   6   critical period that relates to conception reduction to

03:16:29   7   practice, they said they would get back to us, and we have

03:16:32   8   heard nothing from them in two months.

03:16:34   9                THE COURT:    When is the substantial completion

03:16:35 10    of document production?

03:16:38 11                 MR. CARLSON:     Next Friday.

03:16:39 12                 THE COURT:    So I assume they're going to provide

03:16:41 13    them before next Friday.      Am I wrong about that?

03:16:44 14                 MR. MAJCHRZAK:     Your Honor, we're not

03:16:45 15    withholding anything.     We have produced whatever we've

03:16:48 16    located as Your Honor is probably well aware, attempting to

03:16:51 17    find conception reduction to practice documents, we'll give

03:16:56 18    them whatever we find.

03:16:57 19                 THE COURT:    Okay.    So with that representation,

03:17:00 20    and I assume you're going to do that before the end of the

03:17:05 21    substantial completion of documents next Friday, whatever

03:17:07 22    you find.

03:17:08 23                 MR. MAJCHRZAK:     Whatever we have by next Friday,

03:17:12 24    if we find something after we will produce it immediately.

03:17:14 25                 THE COURT:    All I will say with that, if you do
     Case 1:18-cv-01436-MN Document 77 Filed 10/22/19 Page 41 of 55 PageID #: 4321
                                                                               41


03:17:16   1   find something else after that and the depositions of the

03:17:18   2   inventors have taken place, you can come back to me and ask

03:17:21   3   for some relief from that and getting another deposition or

03:17:25   4   getting costs or something associated with that.

03:17:28   5                 MR. CARLSON:    Yes, Your Honor.

03:17:29   6                 THE COURT:   Okay.

03:17:30   7                 MR. CARLSON:    That does leave, though, the

03:17:32   8   request for the test related to Quest tests.

03:17:43   9                 THE COURT:   Say that again.

03:17:45 10                  MR. CARLSON:    The request for, the requests for

03:17:48 11    Quest tests boils down to information that Quest itself has

03:17:52 12    put at issue.    And if I may, Your Honor, can I hand up some

03:17:56 13    highlighted copies of Quest's interrogatory responses?

03:17:59 14                  THE COURT:   Sure.

03:18:00 15                  MR. CARLSON:    I would like to pause, because

03:18:01 16    they are marked highly confidential by Quest so I would

03:18:05 17    appreciate some guidance from the Court on how we should

03:18:09 18    proceed.

03:18:09 19                  THE COURT:   Why don't you give them to me and

03:18:11 20    then we'll try to -- you can point me to things and maybe we

03:18:16 21    don't have to actually say in open court what they are.           It

03:18:19 22    doesn't seem worthwhile to close court for a discovery

03:18:24 23    conference.

03:18:24 24                  MR. CARLSON:    Yes, Your Honor.

03:18:32 25                  THE COURT:   And may I ask with respect to the
     Case 1:18-cv-01436-MN Document 77 Filed 10/22/19 Page 42 of 55 PageID #: 4322
                                                                               42


03:18:34   1   conception reduction to practice, is the invention date an

03:18:38   2   issue here?   Have you put in prior art that makes it an

03:18:41   3   issue?

03:18:41   4                 MR. CARLSON:    Yes, we have, Your Honor.

03:18:44   5                 May I approach?

03:18:46   6                 THE COURT:   Yes.

03:19:01   7                 MR. CARLSON:    So if I could ask Your Honor to

03:19:03   8   turn to -- you have in front of you Exhibit A which is

03:19:08   9   plaintiff's responses to LabCorp.'s interrogatories, and if

03:19:12 10    I could ask you to turn to page 36 -- I'm sorry, turn to

03:19:17 11    page 30 which relates to commercial success.

03:19:19 12                  THE COURT:   Okay.

03:19:20 13                  MR. CARLSON:    As you'll see on that highlighted

03:19:23 14    page, here is an instance where Quest has already relied on

03:19:27 15    commercial success.     The argument in their briefing that

03:19:29 16    they are still deciding whether they're going to rely is

03:19:32 17    simply incorrect, they've already relied on, and have also

03:19:37 18    relied on successful licensing of the asserted patents.           So

03:19:41 19    the information about those tests, whether it's Quest tests

03:19:45 20    or its licensee's tests, whatever they have in their

03:19:48 21    possession, custody and control, it's our position that that

03:19:51 22    should be produced so that we can assess how those tests

03:19:56 23    operate and what financial information Quest has in relation

03:19:59 24    to those tests.

03:20:01 25                  So then if you turn now to page 36 in Exhibit A,
     Case 1:18-cv-01436-MN Document 77 Filed 10/22/19 Page 43 of 55 PageID #: 4323
                                                                               43


03:20:10   1   you'll see that the highlighted portion shows that Quest's

03:20:15   2   contention as to irreparable harm for a permanent

03:20:20   3   injunction.   And just reading through this information

03:20:22   4   that's highlighted, injuries such as price erosion, loss of

03:20:28   5   market position, loss of reputation, goodwill and brand name

03:20:31   6   recognition, all things that have to do with their test and

03:20:34   7   their test in the marketplace that compete with LabCorp.

03:20:39   8                 So we cited case law that information about a

03:20:44   9   patentee's products is relevant to commercial success when

03:20:48 10    the patentee chooses to rely on that and also relevant to a

03:20:54 11    permanent injunction when a plaintiff seeks that.          All we're

03:20:56 12    doing is asking for information that Quest itself has put at

03:21:00 13    issue here.

03:21:01 14                  And just to address the one case that Quest

03:21:05 15    cited in response, the Emain Fills case, that case doesn't

03:21:09 16    apply here.   That was a situation where the court was

03:21:11 17    reviewing a magistrate judge's order for abuse of

03:21:15 18    discretion, and the court even suggested it might have

03:21:19 19    decided differently.     But what the magistrate found there

03:21:21 20    was that the accused infringer was seeking information for

03:21:25 21    an improper purpose.     And there is no improper purpose here.

03:21:28 22    We're seeking information that Quest itself put for

03:21:33 23    commercial success and its permanent injunction remedy.

03:21:36 24                  Turning to the next part of this dispute, some

03:21:40 25    of our interrogatories regrettably have had typos in them.
     Case 1:18-cv-01436-MN Document 77 Filed 10/22/19 Page 44 of 55 PageID #: 4324
                                                                               44


03:21:44   1   We thought they were obvious typos.       Once Quest notified us

03:21:48   2   that they were going to refuse to respond to those

03:21:51   3   interrogatories, we corrected them.       And Quest still refuses

03:21:55   4   to respond.

03:21:55   5                 So Your Honor, if I may, I can hand up a red

03:21:58   6   line that just shows what these typos are and how we fixed

03:22:03   7   them.

03:22:03   8                 THE COURT:   When did you serve the fixed ones?

03:22:08   9                 MR. CARLSON:    We served the fixed ones on August

03:22:15 10    16th, so more than thirty days ago.

03:22:18 11                  May I approach?

03:22:37 12                  THE COURT:   Yes.

03:22:38 13                  MR. CARLSON:    Your Honor, what you have in front

03:22:39 14    of you is Exhibit F to your briefing, and this is a red line

03:22:43 15    with what we served with the corrected interrogatories to

03:22:45 16    show just the corrections that we made.        The first

03:22:48 17    correction is on page eight and you'll see just reading

03:22:51 18    interrogatory two for each test identified a response for

03:22:56 19    interrogatory, it used to say two, in other words, referring

03:23:00 20    to itself, and we had intended it to say one.

03:23:03 21                  If I could ask Your Honor just to look back at

03:23:05 22    Exhibit A which is the -- which has the text of the

03:23:08 23    interrogatories as served, on page seven of Exhibit A,

03:23:16 24    you'll see that interrogatory number one ask for an

03:23:20 25    identification of test and that's the only identification of
     Case 1:18-cv-01436-MN Document 77 Filed 10/22/19 Page 45 of 55 PageID #: 4325
                                                                               45


03:23:25   1   interrogatory that ask for any identification of test.           So

03:23:28   2   we submit this is a regrettable typo that we should not have

03:23:31   3   done, but it was one that was obvious to realize and we

03:23:36   4   corrected it as soon as we could and we would just like an

03:23:39   5   answer that is more than we're not going to respond because

03:23:42   6   there is a typo.

03:23:51   7                And just finally I'll address the Nevanta case

03:23:54   8   that Quest cited in its brief.       That case didn't address a

03:23:59   9   typo like we have here.     In that case the interrogatory

03:24:04 10    assumed the premise that the receiving party disputed.           So,

03:24:09 11    in other words, it forced the receiving party to accept the

03:24:12 12    premise that it contested.      And the court held that that was

03:24:16 13    improper as drafted and the receiving party didn't need to

03:24:19 14    respond.   That's not the issue here.       We have an obvious

03:24:22 15    typo.   It's information that's relevant for the same reasons

03:24:25 16    that we addressed regarding the other information about

03:24:29 17    Quest tests and we think it should be responded to.

03:24:33 18                 THE COURT:    Okay.

03:24:55 19                 MR. MAJCHRZAK:     Good afternoon, Your Honor.       So

03:25:00 20    I would like to take these one at a time if that's the

03:25:05 21    request.   One of the issues is the requests are far broader

03:25:11 22    than they have been presented to Your Honor.         What they're

03:25:14 23    asking for, LabCorp. is asking for any test, whether

03:25:18 24    patented or not.    If you look at the request number one they

03:25:24 25    provided you, it's extraordinarily broad.
     Case 1:18-cv-01436-MN Document 77 Filed 10/22/19 Page 46 of 55 PageID #: 4326
                                                                               46


03:25:27   1                THE COURT:    Yes, I got it, there were ten

03:25:30   2   document requests and four interrogatories that were cited

03:25:33   3   that they're asking for a lot.       But I guess my question is,

03:25:39   4   are you relying on commercial success, because I was kind of

03:25:42   5   with you in the papers when you said we're not relying on

03:25:46   6   commercial success so it's not at issue right now, and then

03:25:51   7   I got the interrogatory where you do refer to commercial

03:25:54   8   success of your own products.

03:25:57   9                MR. MAJCHRZAK:     So, Your Honor, I think we were

03:25:59 10    in the process of making that decision, and we would

03:26:02 11    consider withdrawing the commercial success.         But that's

03:26:06 12    also incidentally related with the other issue we've asked

03:26:10 13    to address is LabCorp.'s designee under the protective

03:26:15 14    order, because the items LabCorp. was asking for are highly

03:26:20 15    sensitive.   These are SOP's, standard operating procedures,

03:26:24 16    they go from step one to the end.       These are for all these

03:26:28 17    tests, and it's not Quest's products that are at issue.

03:26:31 18                 THE COURT:    Right.    But you're asking that

03:26:33 19    information of them and you have folks in your in-house who

03:26:37 20    are looking at that, right?

03:26:38 21                 MR. MAJCHRZAK:     The person who is designated as

03:26:41 22    our in-house designee is not in IP counseling, Ms. Mack's

03:26:46 23    job is to oversee litigation, she doesn't have the type of

03:26:49 24    role we believe that LabCorp.'s representative has.          So it's

03:26:53 25    very different.    And balanced against the need for the
     Case 1:18-cv-01436-MN Document 77 Filed 10/22/19 Page 47 of 55 PageID #: 4327
                                                                               47


03:26:55   1   information, it's a patent infringement case, of course

03:26:58   2   their products are at issue.      It's not the same in the case

03:27:01   3   of Quest.

03:27:06   4                And Your Honor, the cases that they provided to

03:27:09   5   you support Quest, Leader, Sonics, the things they've also

03:27:16   6   asked for in the other interrogatories, even after

03:27:18   7   correcting their so-called typographical errors which appear

03:27:25   8   to be a lot of cut and pasting from says LabCorp, but it

03:27:29   9   appears to track one of our interrogatories.         It's not our

03:27:32 10    job to rewrite their interrogatory and the answer.

03:27:36 11                 What they're asking for in some of those

03:27:39 12    requests are things like claim charts for our products.           The

03:27:41 13    cases they cited, Your Honor, denied that, Leader, Sonics,

03:27:46 14    that's exactly what they -- what the parties and the

03:27:49 15    defendant asked for in those cases and the court said no,

03:27:52 16    that's not -- you know, there is no reason you need claim

03:27:56 17    charts for a patentee's products.       The case isn't about the

03:28:00 18    patentee's products.

03:28:02 19                 Another, Your Honor, another point they offered

03:28:07 20    to the Court is that they're entitled to all this

03:28:11 21    information about Quest's products and services that Quest

03:28:14 22    doesn't even allege are covered by the patents.          That's what

03:28:17 23    their requests cover.     And they're pushing that.       And their

03:28:20 24    argument is that's relevant for non-infringing alternatives,

03:28:25 25    which is a clear misunderstanding of the law.         Quest's
     Case 1:18-cv-01436-MN Document 77 Filed 10/22/19 Page 48 of 55 PageID #: 4328
                                                                               48


03:28:30   1   products and services are not non-infringing alternatives.

03:28:34   2   Non-infringing alternatives are things that have to be

03:28:38   3   available to the defendant.      Quest's proprietary processes

03:28:42   4   are not relevant to that inquiry.

03:28:48   5                If there are other things I could address for

03:28:51   6   Your Honor, I'm happy to do that, but at least as far as

03:28:55   7   their discovery goes, I think that addresses it.

03:28:59   8                THE COURT:    Okay.    So I think on this one what I

03:29:02   9   am going to do is to say you need to make a decision on

03:29:09 10    commercial success.     If you're going to go forward asserting

03:29:13 11    commercial success, you need to produce for them the tests

03:29:16 12    that you assert are covered by the claims so that you can,

03:29:21 13    you know -- because you're going to have to establish a

03:29:24 14    nexus anyway to the claims.      So if you go forward with

03:29:28 15    commercial success, you need to provide that information to

03:29:31 16    them.

03:29:32 17                 I do think that these interrogatories, even

03:29:37 18    aside from that are somewhat overly broad with, you know,

03:29:41 19    all other expenses and all documents related to some of

03:29:48 20    these issues.    So why don't you figure out if you're going

03:29:52 21    to rely on commercial success.       If you are, then produce the

03:29:57 22    tests and then go back and discuss what of this other

03:30:00 23    financial information is required and should be produced,

03:30:04 24    see if you can work that out.

03:30:06 25                 MR. MAJCHRZAK:     Understood, Your Honor.
     Case 1:18-cv-01436-MN Document 77 Filed 10/22/19 Page 49 of 55 PageID #: 4329
                                                                               49


03:30:10   1                MR. CARLSON:     Your Honor, if I may, is Your

03:30:13   2   Honor willing to discuss timing for when they will make that

03:30:17   3   decision?

03:30:17   4                THE COURT:    Yes.    When can you make that

03:30:19   5   decision?

03:30:21   6                MR. MAJCHRZAK:     Your Honor, it would depend on

03:30:26   7   your decision on Mr. Peterson, because Quest will have to

03:30:29   8   make a decision --

03:30:30   9                THE COURT:    I'm going to decide that today, so

03:30:33 10    assume I decide that today, when can you make that decision?

03:30:38 11                 MR. MAJCHRZAK:     Can we have week, Your Honor?

03:30:42 12                 MR. CARLSON:     I'm sorry?

03:30:43 13                 MR. MAJCHRZAK:     A week.

03:30:44 14                 MR. CARLSON:     Yes, sounds good.     Thank you.

03:30:46 15                 THE COURT:    All right.     So now let's talk about

03:30:48 16    the protective order issue.       And I guess my thought in

03:30:57 17    reading these papers was after reading them, I don't really

03:31:03 18    have a good feel for what Mr. Peterson's responsibilities

03:31:07 19    are.   So maybe we could start with the defendants.         I'm not

03:31:12 20    going to find that there was a waiver because I do think

03:31:16 21    it's a protective order issue.       It was close, they did give

03:31:19 22    you an idea within the time period, so I would like to

03:31:23 23    address it on the merits.      I'm just not sure.     And you can

03:31:26 24    sit down because I want to hear from defendants first.           I

03:31:30 25    just want to understand, I know you say look, he's not
     Case 1:18-cv-01436-MN Document 77 Filed 10/22/19 Page 50 of 55 PageID #: 4330
                                                                               50


03:31:33   1   involved in the competitive decision making and it may very

03:31:37   2   well be that he's not, but I didn't get from anybody's

03:31:41   3   papers really an idea of what he does.

03:31:43   4                 MR. CARLSON:    Yes, Your Honor.     Mr. Peterson is

03:31:45   5   an in-house lawyer for LabCorp.       His responsibilities

03:31:49   6   include managing litigation, managing prosecution, and a

03:31:53   7   more limited role in providing advice as to IP issues and

03:31:58   8   agreements.

03:31:58   9                 He has been involved in this case including in

03:32:04 10    the pre-litigation communications that the parties

03:32:08 11    exchanged, so he's in a good position to manage this case.

03:32:11 12    There is a need for him to continue to be involved.          And

03:32:16 13    just to get into more about his position, he reports to the

03:32:20 14    general counsel.    He doesn't report to a business person.

03:32:24 15    He has a title from Sequenom, which is a LabCorp. subsidiary

03:32:30 16    that does -- I know I'm going to get this wrong --

03:32:38 17    noninvasive prenatal testing, so it's not the type of

03:32:42 18    technology that's at issue here.

03:32:45 19                  And his title there reflects the fact that he

03:32:51 20    started his career at Sequenom and came to LabCorp. after

03:32:56 21    the acquisition at Sequenom.      Moving to his position at

03:32:59 22    LabCorp., it's the associate VP, and that reflects his level

03:33:04 23    of seniority within the legal department.         It's not an

03:33:07 24    indication of any substantive business roles and

03:33:11 25    responsibilities.
     Case 1:18-cv-01436-MN Document 77 Filed 10/22/19 Page 51 of 55 PageID #: 4331
                                                                               51


03:33:12   1                  So you know, given all this, the fact that we

03:33:17   2   have a prosecution bar in the protective order, the fact

03:33:21   3   that the protective order contemplates one in-house counsel

03:33:27   4   from each side having access to information, the fact that

03:33:30   5   he's been involved in this case since the beginning, since

03:33:33   6   even before the complaint was filed, and the fact that he

03:33:36   7   doesn't report directly to any executives, he's not on the

03:33:40   8   management team and he's not involved in competitive

03:33:44   9   decision making, we submit that when you balance that

03:33:48 10    against the -- when you balance his need for access against

03:33:51 11    the small risk or nonexistent risk of inadvertent

03:33:56 12    disclosure, he should be given access to Quest's

03:34:01 13    information.

03:34:03 14                   MR. MAJCHRZAK:   Your Honor, I'm still struggling

03:34:07 15    with what I think Your Honor was struggling with.          I really

03:34:11 16    don't have a good handle on what Mr. Peterson does other

03:34:15 17    than labels and conclusions.      He told you he wasn't involved

03:34:19 18    in decision making, competitive decision making, but the

03:34:22 19    facts necessary to establish that are things that we have

03:34:24 20    been asking LabCorp for and we haven't received.          Some of

03:34:29 21    what I heard today causes me concern, however, because it

03:34:34 22    manages prosecution.     There is a prosecution bar as counsel

03:34:39 23    acknowledges.    Involvement in prosecution of a -- as a

03:34:43 24    competitor involved in prosecution of patents, that is one

03:34:46 25    of the things that the cases have routinely identified as
     Case 1:18-cv-01436-MN Document 77 Filed 10/22/19 Page 52 of 55 PageID #: 4332
                                                                               52


03:34:50   1   competitive decision making.

03:34:52   2                  Also, the cases in Fisher that we cited Your

03:34:57   3   Honor is a good example that goes through the types of

03:35:00   4   things that may be competitive decision making.          It doesn't

03:35:04   5   require that Mr. Peterson be the decision maker if he's

03:35:07   6   advising the decision makers.      There is no attack on

03:35:11   7   Mr. Peterson.    We're not trying to impune his integrity in

03:35:16   8   any way.   The problem is if he has access to things like

03:35:20   9   Quest SOP's, this is like the secret sauce, this is what

03:35:24 10    they do not tell the public.      And how is he supposed to

03:35:31 11    perform in his role once he has seen that information?

03:35:34 12                   Now, what I haven't heard is an answer to the

03:35:37 13    question of is he involved in IP licensing, because that's

03:35:42 14    another factor for the Court to consider.         There is a list

03:35:46 15    of factors that Fisher case goes through and frankly we

03:35:51 16    haven't received an answer despite asking for it for almost

03:35:56 17    two months.

03:35:56 18                   THE COURT:   Whose burden is it?

03:36:00 19                   MR. MAJCHRZAK:   It's our burden, Your Honor.

03:36:03 20                   THE COURT:   I don't think it matters.      So I am

03:36:06 21    going to allow Mr. Peterson to have the access afforded to

03:36:16 22    him.

03:36:17 23                   MR. MAJCHRZAK:   Your Honor, if I may, I promise

03:36:20 24    to be brief.    In a number of the cases what the courts have

03:36:23 25    done is the person having access to the confidential
     Case 1:18-cv-01436-MN Document 77 Filed 10/22/19 Page 53 of 55 PageID #: 4333
                                                                               53


03:36:26   1   information may have submitted a declaration describing

03:36:30   2   their duties, things like that.       We don't have the benefit

03:36:33   3   of those facts.

03:36:34   4                  THE COURT:   But you came to me knowing you had

03:36:36   5   the burden and you didn't try to meet it before coming to

03:36:41   6   me.   So --

03:36:44   7                  MR. MAJCHRZAK:   We were required by certain

03:36:47   8   timing in the agreed protective order to ask the Court's

03:36:50   9   relief by ten days after the end of the meet and confer.

03:36:54 10                   THE COURT:   Right.

03:36:55 11                   MR. MAJCHRZAK:   We're essentially rewarding

03:36:58 12    LabCorp. for refusing to meet and confer and provide that

03:37:02 13    information.    They stonewalled us for two months and we got

03:37:05 14    to the end of the process, and we're facing either ask the

03:37:10 15    court for relief or waive.      So I'm sort of begging the

03:37:19 16    question, how is someone faced with stonewalling supposed to

03:37:24 17    proceed?

03:37:26 18                   THE COURT:   Luckily that is not my problem at

03:37:29 19    the moment, but I will say that I just don't think that it's

03:37:33 20    been met.     Obviously Mr. Peterson is going to have to deal

03:37:37 21    with meeting the prosecution bar and not violating that if

03:37:43 22    he's going to get the information, so the prosecution aspect

03:37:49 23    doesn't bother me so much.      And I just haven't heard

03:37:53 24    anything else other than speculation about what he might do

03:37:56 25    that causes me to say that you have met your burden and that
     Case 1:18-cv-01436-MN Document 77 Filed 10/22/19 Page 54 of 55 PageID #: 4334
                                                                               54


03:38:00   1   he shouldn't have access to the information.         If it turns

03:38:03   2   out that something that they said was incorrect about his

03:38:05   3   responsibility, then you can bring that up.         That's my

03:38:09   4   ruling for now.

03:38:10   5                  MR. MAJCHRZAK:   Can I ask for one clarification

03:38:13   6   or possibly some additional protection, maybe we could ask

03:38:16   7   now and if you need more information we'll be happy to

03:38:20   8   provide it.    In at least one of the cases, I will find the

03:38:24   9   case for you, there were restrictions placed upon the party

03:38:27 10    who was allowed to receive it, that they had to agree not to

03:38:31 11    be involved in, for example, deciding what patents might be

03:38:34 12    asserted against the party that had provided the

03:38:37 13    information.

03:38:37 14                   So as a condition for -- because we don't know

03:38:40 15    that he's not making the decisions because we have been

03:38:43 16    stonewalled in terms of information, if he's willing to

03:38:47 17    represent that they won't -- he won't engage in that

03:38:51 18    function, then that would alleviate in part our concern.

03:38:58 19                   MR. CARLSON:   Your Honor, we're certainly open

03:39:00 20    to considering some type of reciprocal arrangement like

03:39:04 21    that.   It appears that the risk is similar for both parties

03:39:07 22    about asserting patents, especially considering that we're

03:39:10 23    the defendants here and the patents are asserted against us.

03:39:13 24                   MR. MAJCHRZAK:   I'm happy to take that up with

03:39:16 25    opposing counsel.
     Case 1:18-cv-01436-MN Document 77 Filed 10/22/19 Page 55 of 55 PageID #: 4335
                                                                               55


03:39:17    1                THE COURT:    Why don't you guys -- it sounds like

03:39:19    2   it makes sense to me that this puts both parties on the same

03:39:24    3   footing.   So why don't you try to work something out along

03:39:28    4   that way, along those lines.

03:39:30    5                MR. MAJCHRZAK:    Thank you, Your Honor.

03:39:31    6                THE COURT:    Anything else?

03:39:33    7                MR. CARLSON:    No, Your Honor.

03:39:36    8                MR. GAHTAN:    No, Your Honor.

03:39:37    9                THE COURT:    Thank you very much.

03:39:39 10                  (Court recessed at 3:39 p.m.)

           11

           12                    I hereby certify the foregoing is a true
                and accurate transcript from my stenographic notes in the
           13   proceeding.

           14
                                                          /s/ Dale C. Hawkins
           15                                            Official Court Reporter
                                                            U.S. District Court
           16

           17

           18

           19

           20

           21

           22

           23

           24

           25
